Exhibit 10.1

 

GUARANTY AND SURETYSHIP AGREEMENT

 

This GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”), dated May 28, 2019,
made by JAGUAR HEALTH, INC., a Delaware corporation (“Guarantor”), in favor of
Chicago Venture Partners L.P. (the “Lender”).

 

RECITALS

 

A.                                    NAPO PHARMACEUTICALS, INC., a Delaware
corporation (“Company”), has delivered to the entities listed as “Initial
Purchasers” the notes described in Exhibit A attached hereto (collectively, the
“Notes”). The Notes remain outstanding under and are governed by that certain
Amended and Restated Note Purchase Agreement, dated as of March 31, 2017 (the
“NPA”).  Terms used herein but not otherwise defined shall have the meanings
ascribed to them in the NPA.

 

B.                                    Kingdon Family Partnership, L.P. assigned
its Notes to M. Kingdon Offshore Master Fund, L.P., effective November 1, 2017,
pursuant to that certain Notification Letter, issued by Kingdon Capital
Management LLC to Guarantor on September 13, 2017 and that certain Certification
of Assignment of Assets, issued by Kingdon Capital Management LLC to Guarantor
on October 2, 2017 (collectively, the “Kingdon Family Assignments”). Kingdon
Associates assigned its Notes to M. Kingdon Offshore Master Fund, L.P.,
effective April 1, 2017, pursuant to that certain Notification Letter, issued by
Kingdon Capital Management LLC to Guarantor on March 9, 2017 and that certain
Certification of Assignment of Assets, issued by Kingdon Capital Management LLC
to Guarantor on May 22, 2017 (collectively, the “Kingdon Associates
Assignments”). Kingdon Credit Master Fund, L.P. assigned its Note to M. Kingdon
Offshore Master Fund, L.P., effective February 1, 2019, pursuant to that certain
Certification of Assignment of Convertible Promissory Note, issued by Kingdon
Capital Management LLC to Guarantor on February 13, 2019 (the “Kingdon Credit
Assignment” and together with the Kingdon Family Assignments and the Kingdon
Associates Assignments, the “Assignments”). Pursuant to the Assignments, as of
February 14, 2019, M. Kingdon Offshore Master Fund, L.P. was the holder of all
Notes.

 

C.                                    Pursuant to that certain Note Purchase
Agreement, dated as of May 24, 2019, M. Kingdon Offshore Master Fund, L.P. sold
all Notes to Lender.

 

F.                                      The Guarantor, as owner of all of the
outstanding shares of stock of the Company, will derive substantial direct and
indirect benefit from the extension of credit made in connection with the Notes,
and the Guarantor may receive a portion of the proceeds of extensions of credit
under the Notes from time to time.

 

D.                                    This Guaranty is made by the Guarantor in
consideration for the Lender’s willingness to maintain the Notes outstanding.

 

E.                                     The Guarantor acknowledges that it has,
independently and without reliance upon the Lender or any representation by or
other information from the Lender, made its own credit analysis and decision to
enter into this Guaranty.

 

1

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the Guarantor hereby agrees as follows:

 

(1)                                 The Guarantor hereby irrevocably and
unconditionally guaranties, as primary obligor and not merely as surety, the due
and punctual payment in full of all Obligations (as hereinafter defined) when
the same shall become due, whether at stated maturity, by acceleration, demand
or otherwise (including amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§ 362(a)).

 

(2)                                 The term “Obligations” is used herein in its
most comprehensive sense and includes any and all obligations of Company now or
hereafter made, incurred or created, whether absolute or contingent, liquidated
or unliquidated, whether due or not due, and however arising under or in
connection with the Notes, including those arising under successive borrowing
transactions under the Notes which shall either continue such obligations of
Company or from time to time renew them after they have been satisfied.

 

(3)                                 Guarantor acknowledges the Obligations were
incurred for and inure to the benefit of Guarantor.

 

(4)                                 Upon the failure of Company to pay any of
the Obligations when and as the same shall become due, Guarantor will upon
demand pay, or cause to be paid, in cash, to Lender an amount equal to the
aggregate of the unpaid Obligations.

 

(5)                                 Anything contained in this Guaranty to the
contrary notwithstanding, the obligations of Guarantor under this Guaranty shall
be limited to a maximum aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws (specifically excluding, however, any liabilities of
Guarantor (a) in respect of intercompany indebtedness to Company or other
affiliates of Company to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by Guarantor hereunder and (b) under any
guaranty of indebtedness subordinated in right of payment to the Obligations,
which guaranty contains a limitation as to maximum amount similar to that set
forth in the paragraph, pursuant to which the liability of Guarantor pursuant to
applicable law or pursuant to the terms of any agreement.

 

(6)                                 The rights, powers and remedies given to
Lender by this Guaranty are cumulative and shall be in addition to and
independent of all rights, powers and remedies given to Lender by virtue of any
statute or rule of law or in the Notes or any agreement between Guarantor and
Lender or between Company and Lender.  Any forbearance or failure to exercise,
and any delay by Lender in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

2

--------------------------------------------------------------------------------



 

(7)                                 Guarantor hereby represents and warrants to
Lender that:  (a) Guarantor is duly organized, validly existing and in good
standing or subsisting under the laws of the state of its incorporation;
(b) Guarantor has the power and authority to own and operate its properties, to
transact the business in which it is now engaged and to execute and deliver this
Guaranty; (c) has taken all necessary corporate action to authorize its
execution, delivery and performance of this Guaranty; (d) this Guaranty has been
duly executed and delivered by a duly authorized officer of Guarantor, and this
Guaranty constitutes the legally valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws or equitable principles relating to or limiting
creditors’ rights generally; and (e) the execution, delivery and performance of
this Guaranty will not violate any provision of any existing law or regulation
binding on Guarantor, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on Guarantor, or the organizational
documents of Guarantor or any securities issued by Guarantor, or any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which Guarantor is a party or by which Guarantor or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business, operations, assets or financial condition of Guarantor and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.

 

(8)                                 This Guaranty shall inure to the benefit of
Lender and its successors and assigns.  In case any provision in or obligation
under this Guaranty shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(9)                                 THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS
OF GUARANTOR AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

(10)                          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF DELAWARE, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY GUARANTOR ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS GUARANTY.  Guarantor hereby agrees that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, to Guarantor at its address set forth
below its signature hereto, such service being hereby acknowledged by

 

3

--------------------------------------------------------------------------------



 

Guarantor to be sufficient for personal jurisdiction in any action against
Guarantor in any such court and to be otherwise effective and binding service in
every respect.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of Lender to bring
proceedings against Guarantor in the courts of any other jurisdiction.

 

(11)                          GUARANTOR AND, BY THEIR ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY, PAYEE AND ANY SUBSEQUENT HOLDER OF THE NOTES, HEREBY
IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS GUARANTY AND THE
GUARANTOR/BENEFICIARY RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including without limitation contract claims, tort claims, breach of duty claims
and all other common law and statutory claims.  Guarantor and, by their
acceptance of the benefits of this Guaranty, Lender and any subsequent holders
of the Notes, each (a) acknowledges that this waiver is a material inducement to
enter into a business relationship, that each has already relied on this waiver
in entering into this Guaranty or making the loan evidenced by the Notes, as the
case may be, and that each will continue to rely on this waiver in their related
future dealings, and (b) further warrants and represents that each has reviewed
this waiver with its legal counsel and that each knowingly and voluntarily
waives its jury trial rights following consultation with legal counsel.  THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY.  In the event of litigation, this
provision may be filed as a written consent to a trial by the court.

 

(12)                          This Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original for
all purposes; but all such counterparts together shall constitute but one and
the same instrument.  This Guaranty shall become effective as to each Guarantor
upon the execution of a counterpart hereof by such Guarantor (whether or not a
counterpart hereof shall have been executed by any other Guarantor) and receipt
by Lender of written or telephonic notification of such execution and
authorization of delivery thereof.

 

[Signatures to Follow]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Guarantor caused this Guaranty and Suretyship Agreement to
be executed by its duly authorized officer as of the date set forth below.

 

 

GUARANTOR:

 

 

 

JAGUAR HEALTH, INC.

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Title:

President and CEO

 

 

 

Address: 201 Mission Street, Suite 2375
San Francisco, CA 94105

 

 

 

Telephone: 415.516.2732

 

Fax: 415.371.8311

 

Email: lconte@jaguar.health

 

 

 

Date:

May 28, 2019

 

[GUARANTY AND SURETYSHIP AGREEMENT]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

NOTES

 

Initial Purchaser

 

Issuance Date

 

Initial Principal
Amount

 

Current Holder

 

Kingdon Associates (assigned to M. Kingdon Offshore Master Fund, L.P. on
April 1, 2017)

 

December 30, 2016

 

$

1,112,500.00

 

Chicago Venture Partners L.P.

 

Kingdon Family Partnership, L.P. (assigned to M. Kingdon Offshore Master Fund,
L.P. on November 1, 2017)

 

December 30, 2016

 

$

225,000.00

 

Chicago Venture Partners L.P.

 

M. Kingdon Offshore Master Fund, L.P.

 

December 30, 2016

 

$

1,162,500.00

 

Chicago Venture Partners L.P.

 

M. Kingdon Offshore Master Fund, L.P.

 

June 30, 2017

 

$

125,338.72

 

Chicago Venture Partners L.P.

 

Kingdon Family Partnership, L.P. (assigned to M. Kingdon Offshore Master Fund,
L.P. on November 1, 2017)

 

July 31, 2017

 

$

600,000.00

 

Chicago Venture Partners L.P.

 

M. Kingdon Offshore Master Fund, L.P.

 

July 31, 2017

 

$

5,900,000.00

 

Chicago Venture Partners L.P.

 

Kingdon Credit Master Fund L.P. (assigned to M. Kingdon Offshore Master Fund,
L.P. on February 1, 2019)

 

July 31, 2017

 

$

1,000,000.00

 

Chicago Venture Partners L.P.

 

Total

 

 

 

$

10,125,338.72

 

 

 

 

--------------------------------------------------------------------------------